Citation Nr: 1329569	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-42 843	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death for purposes of receiving Dependency and 
Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and D.S.




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to 
September 1969, including in combat in the Republic of 
Vietnam.  He died in September 2008.  The Appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2010 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the Appellant's 
claim of service connection for the cause of the Veteran's 
death for purposes of receiving Dependency and Indemnity 
Compensation (DIC).  The Appellant disagreed with this 
decision in August 2010.  She perfected a timely appeal in 
October 2010 and requested a Travel Board hearing.  A Travel 
Board hearing was held at the RO in Newark, New Jersey, in 
June 2011 before the undersigned Veterans Law Judge and a 
copy of the hearing transcript has been added to the record.

Because the Appellant currently lives within the 
jurisdiction of the RO in Newark, New Jersey, that facility 
retains jurisdiction in this appeal.


FINDINGS OF FACT

1.  The record evidence, to include the Veteran's death 
certificate, shows that he died in September 2008 of 
cardiopulmonary arrest due to pulmonary edema, gallbladder 
cancer with metastasis, and deep vein thrombosis.

2.  The Veteran's service personnel records show that he had 
active combat service in the Republic of Vietnam and 
received multiple combat wounds to his bilateral lower 
extremities and left middle finger.

3.  At the time of the Veteran's death, service connection 
was in effect for residuals of a gunshot wound of the right 
thigh and hip involving Muscle Group (MG) XIII, residuals of 
a gunshot wound of the left thigh MG XIV, scar residuals of 
a gunshot wound of the right calf and right ankle with 
involvement of sural nerve and MG XI, residuals of a gunshot 
wound of the left middle finger, scars of the right thigh 
associated with residuals of a gunshot wound of the right 
thigh and hip involving MG XIII, and for scars of the left 
thigh associated with residuals of a gunshot wound of the 
left thigh MG XIV. 

4.  The record evidence is in relative equipoise as to 
whether the cause of the Veteran's death is related to 
active service.


CONCLUSION OF LAW

The Veteran's death was caused by, or substantially or 
materially contributed to, a disability incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 1154, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify the appellant of information and 
evidence necessary to substantiate the claim and redefined 
its duty to assist him in obtaining such evidence.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2012).  With respect to the Appellant's service connection 
claim for the cause of the Veteran's death, given the 
favorable disposition of the action here, which is not 
prejudicial to her, the Board need not assess VA's 
compliance with the VCAA.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Law and Regulations

The Appellant contends that the cause of the Veteran's death 
is related to active service.  She specifically contends 
that the Veteran's in-service combat wounds incurred while 
in the Republic of Vietnam caused or contributed to his 
fatal deep vein thrombosis by weakening his blood vessels in 
those extremities.

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2012); 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson 
v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection also may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any Veteran who has engaged in combat with 
the enemy in active service during a period of war, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, condition or hardships of 
such service, even though there is no official record of 
such incurrence or aggravation.  Every reasonable doubt 
shall be resolved in favor of the Veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other 
evidence under section 1154(b) has been defined as "credible 
evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996).  These provisions deal with the question of 
whether a particular disease or injury occurred in service; 
that is, what happened then, and not the question of either 
current disability or nexus to service (both of which 
generally require competent evidence).  In other words, 
these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) do not establish presumptive service connection 
for a combat Veteran.  Rather, they relax the evidentiary 
requirements for noting what happened in service.  See Brock 
v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 
9 Vet. App. 521, 524 (1996).

If there is no evidence of a chronic condition during 
service or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as 
an alternative method of establishing the second and/or 
third element of a service connection claim.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. 
App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the 
Federal Circuit recently overruled Savage and limited the 
applicability of the theory of continuity of symptomatology 
in service connection claims to those disabilities 
explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  
See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see 
also 38 C.F.R. § 3.309(a).  Because none of the causes of 
the Veteran's death are explicitly recognized as "chronic" 
in 38 C.F.R. § 3.309(a), the Board finds that Savage and the 
theory of continuity of symptomatology in service connection 
claims is inapplicable to the Appellant's claim.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt is one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's DD Form 214 confirms that he served in the 
Republic of Vietnam for 3 months during active service.  
This form also shows that he was awarded the Vietnam Service 
Medal w/2 Bronze Service Starts, the Republic of Vietnam 
Campaign Medal, the Purple Heart, and the Combat Infantryman 
Badge.

The Veteran's available service treatment records show that 
he incurred multiple gunshot wounds of the thighs, right 
posterior leg (or calf), and left middle finger in April 
1968 when he was injured by hostile fire near Hoc Mon, 
Vietnam.  These injuries were considered to have been 
incurred in the line of duty.  He was placed on a temporary 
physical profile in July 1968 for multiple fragment wounds 
of the right buttock, thighs, and right calf.  He 
subsequently was placed on a permanent physical profile for 
these wounds in December 1968.  These records also show 
that, at his separation physical examination in July 1969, 
the Veteran stated, "I was wounded in both legs + they 
bother me frequently."  Physical examination showed multiple 
scars and fragment wounds on both legs, thighs, and right 
ankle.

In an undated statement included in the claims file, the 
Appellant asserted that the Veteran's in-service combat 
injuries to his legs caused his fatal deep vein thrombosis.  
She also asserted that the Veteran's fatal gallbladder 
cancer was caused by his in-service herbicide exposure while 
in Vietnam.

A review of private treatment records from Bayshore 
Community Hospital, Holmdel, New Jersey, shows that, on 
September 1, 2008, M.K., M.D., was consulted for the 
Veteran's gallbladder carcinoma.  Dr. M.K. stated: 

[The Veteran] had been recently diagnosed with 
stage IV adenocarcinoma of the bladder.  He had 
presented in July 2008 with a two-month history of 
abdominal pain that had been localized to the 
right back, right upper abdominal quadrant, and 
epigastrium.  An ultrasound of the abdomen had 
reported gallstones and areas of decreased hepatic 
echogenicity.  An MRI of the abdomen revealed 
three areas of abnormal signal within the liver 
and these appeared related to the gallbladder.  A 
computerized tomographic scan of the abdomen and 
pelvis suggested gallbladder carcinoma with direct 
invasion of the liver...A needle aspiration of a 
hepatic lesion on 07/21/2008 reported 
adenocarcinoma consistent with gallbladder 
carcinoma.

Dr. M.K. noted that he had suggested that the Veteran 
undergo chemotherapy.  Following his second dose of 
chemotherapy in August 2008, the Veteran was diagnosed as 
having superficial thrombophlebitis of the left calf.  
"Because of this physical finding, an ultrasound of the left 
lower extremity was ordered and demonstrated a deep vein 
thrombosis involving the left iliac, common femoral, and 
greater saphenous veins."  The Veteran was hospitalized and 
placed on intravenous heparin.  He also had a celiac plexus 
neurolysis and "develop[ed] weakness, diaphoresis, 
hypotension, and tachycardia" which led to his transfer to 
the intensive care unit (ICU).  While in the ICU, the 
Veteran had "mottling of both lower extremities and [his] 
blood pressure remained relatively low."  His renal function 
also deteriorated.  The Veteran's blood clot "had extended 
to involve the right lower extremity as well."  He elected a 
do not resuscitate status and to enter hospice care after 
being advised of his treatment options by Dr. M.K..  A 
history of "[l]ower extremity bullet wounds bilaterally 
sustained while serving with the U.S. Army in Vietnam in 
1968" was noted.  

Physical examination on September 1, 2008, showed that the 
Veteran was chronically ill, in no acute distress, and "[h]e 
appears to have lost weight since I last evaluated this 
patient prior to his hospital discharge on 08/13/2008," 
anicteric skin, tachycardic but regular heart rate, a soft 
and non-tender abdomen with normoactive bowel sounds, some 
mild abdominal distention, no rebound tenderness, marked 
scrotal edema, a 3-4+ bilateral lower extremity edema, and 
ace bandages wrapped around the lower extremities.  An 
ultrasound of the abdomen showed "multiple partially 
calcified gallstones with thickening of the gallbladder 
wall."  The impression was Stage IV gallbladder carcinoma.  
Dr. M.K. stated, "[The Veteran] is terminally ill and has an 
extremely poor performance status."  The Veteran was advised 
to reenter a hospice program, renew his do not resuscitate 
status, and that no further attempt at chemotherapy was 
recommended.

A review of the Veteran's death certificate shows that he 
died on September 8, 2008, as a result of cardiopulmonary 
arrest due to pulmonary edema, gallbladder cancer with 
metastasis, and deep vein thrombosis.

In a May 2010 opinion, a VA clinician stated that he had 
reviewed the Veteran's claims file, including his service 
treatment records and post-service VA and private treatment 
records.  This clinician noted the Veteran's in-service 
gunshot wounds and multiple service-connected disabilities.  
This clinician also noted the Veteran's post-service 
diagnoses of stage IV adenocarcinoma of the gallbladder and 
deep vein thrombosis in July 2008 just prior to his death.  
This clinician opined that it was not at least as likely as 
not that any of the Veteran's service-connected disabilities 
"had any relation to the Veteran's gallbladder cancer or DVT 
or death."  This VA clinician also opined that it was not as 
least as likely as not that any of the Veteran's service-
connected disabilities "had materially contributed to or was 
related to the direct cause of death or deep vein thrombosis 
that was cited on the death certificate."  The rationale for 
these opinions was:

The Veteran developed acute DVT (deep vein 
thrombosis) due to hypercoagulable state due to 
advanced metastatic adenocarcinoma of the 
gallbladder.  Moreover, symptoms of DVT started 
after he received treatment for his adenocarcinoma 
of the gallbladder.  Adenocarcinomas are 
associated with hypercoagulable syndrome, which is 
the increase in deep vein thrombosis, pulmonary 
emboli, and clots in unusual sites.  Biopsy of 
liver (gallbladder) showed adenocarcinoma with 
necrosis.  Superficial thrombophlebitis in 
patients with adenocarcinoma is recognized as 
Trousseau's syndrome, a form of hypercoagulable 
state in adenocarcinomatous patients.  The DVT and 
gallbladder carcinoma have no relation to the 
military service-related injury sustained 40 years 
ago.

In a July 2010 letter to the Appellant's service 
representative, Dr. M.K., the Veteran's treating oncologist 
prior to his death, stated that, prior to his death, the 
Veteran "had advised me that while serving with the Army in 
1968 he had sustained bullet wounds to his lower 
extremities."  Dr. M.K. noted that the Veteran had been 
diagnosed as having deep vein thrombosis prior to his death.  
Dr. M.K. opined, "Because of the known association of trauma 
with the subsequent risk of deep vein thrombosis, I cannot 
rule out the bullet wound injury as a contributing factor to 
the development of deep vein thrombosis in this case."

In statements on her October 2010 VA Form 9 (substantive 
appeal), the Appellant contended that the Veteran's deep 
vein thrombosis contributed to his death.  

The Appellant testified at her June 2011 Board hearing that 
the Veteran's fatal gallbladder cancer had been very 
aggressive.  See Board hearing transcript dated June 24, 
2011, at pp. 6.  She also testified that, after he began 
chemotherapy for his gallbladder cancer, the Veteran began 
experiencing pain in both legs.  Id.  She testified further 
that the Veteran's legs had bothered him constantly since 
his service separation.  Id., at pp. 9.  She finally 
testified that the Veteran had been advised by his doctors 
to discontinue chemotherapy because he was on blood 
thinners.  Id.

Analysis

The Board finds that the evidence is in relative equipoise 
on the issue of whether the cause of the Veteran's death is 
related to active service.  The Appellant has asserted 
consistently that the Veteran's trauma from his in-service 
combat wounds of the bilateral lower extremities caused or 
contributed to his fatal deep vein thrombosis by weakening 
the blood vessels in those extremities and making him more 
susceptible to experiencing deep vein thrombosis decades 
later.  The record evidence both supports and weighs against 
the Appellant's assertions regarding the contended 
etiological relationship between the cause of the Veteran's 
death and active service.  The Veteran's service personnel 
records and service treatment records clearly show that he 
had honorable active combat service in Vietnam and received 
multiple gunshot wounds of the bilateral lower extremities 
during such service.  The lay evidence concerning the impact 
of the trauma experienced by the Veteran as a result of his 
in-service combat wounds, including weakening his blood 
vessels in the bilateral lower extremities, is consistent 
with the facts and circumstances of his acknowledged 
honorable combat service in Vietnam.  Accordingly, the Board 
concludes that the lay evidence is sufficient to establish 
that the Veteran's trauma from his in-service combat wounds 
also weakened his blood vessels in the bilateral lower 
extremities at that time.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

There is medical evidence that supports and weighs against 
the Appellant's claim of service connection for the cause of 
the Veteran's death.  The Veteran's available service 
treatment records do not indicate that he complained of or 
was treated for deep vein thrombosis (or any other cause of 
his death) at any time during service, including while in 
combat in Vietnam.  The post-service evidence contains both 
positive and negative nexus opinions concerning the 
contended etiological relationship between the cause of the 
Veteran's death and active service.  As noted above, in May 
2010, a VA clinician opined that there was "no relation" 
between the Veteran's deep vein thrombosis (DVT), which 
began after he initiated chemotherapy treatment for his 
gallbladder cancer, and active service.  This clinician also 
opined that that it was not at least as likely as not that 
any of the Veteran's service-connected disabilities had 
caused or contributed to his DVT or any other cause of his 
death.  The rationale for these opinions was that the 
Veteran's DVT was acute, associated with adenocarcinomas 
(such as the Veteran's adenocarcinoma of the gallbladder), 
developed as a result of a hypercoagulable state due to his 
adenocarcinoma of the gallbladder, and "is recognized as 
Trousseau's syndrome, a form of hypercoagulable state in 
adenocarcinomatous patients."  By contrast, in July 2010, 
Dr. M.K., the Veteran's treating oncologist prior to his 
death, opined that, given "the known association of trauma 
with the subsequent risk of deep vein thrombosis, I cannot 
rule out the bullet wound injury as a contributing factor to 
the development of deep vein thrombosis in this case."

Having reviewed the record evidence, the Board finds that 
there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim of service connection for the cause of the Veteran's 
death.  See 38 C.F.R. § 3.102.  The lay evidence concerning 
in-service trauma from the Veteran's combat wounds weakening 
the blood vessels of the bilateral lower extremities has 
been found to be credible because it is consistent with the 
facts and circumstances of his honorable active combat 
service in Vietnam.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  A VA clinician provided a negative nexus opinion 
in May 2010 concerning the contended etiological 
relationship between the cause of the Veteran's death and 
active service.  The Veteran's treating oncologist provided 
a positive nexus opinion in June 2010 concerning the 
contended etiological relationship between the Veteran's in-
service combat wounds and related trauma increasing his risk 
of developing the deep vein thrombosis which ultimately led 
to his death.  In summary, after resolving all reasonable 
doubt in the Appellant's favor, the Board finds that service 
connection for the cause of the Veteran's death is 
warranted.


ORDER

Entitlement to service connection the cause of the Veteran's 
death, for purposes of receiving DIC, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


